TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00054-CV



                         Bradley Dixon and Curtis Rothe, Appellants

                                                v.

         American National Property and Casualty Company; Thomas Pitchford;
                              and Gary Jones, Appellees



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
    NO. D-1-GN-04-004136, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Bradley Dixon and Curtis Rothe have filed an unopposed motion to

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1). Appellants and appellees have agreed that each

party shall bear its own costs in this appeal. We grant the motion, dismiss the appeal, and tax the

costs in accordance with the parties’ agreement. See id.




                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed on Appellants’ Motion

Filed: May 1, 2007